   8:21-cr-00011-BCB-MDN Doc # 37 Filed: 04/06/21 Page 1 of 1 - Page ID # 57




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:21CR11

       vs.
                                                                        ORDER
CODY A. CAPE,

                       Defendant.


       This matter is before the court on Defendant's Motion to Extend Time to File Pretrial
Motions [36]. For good cause shown, I find that the motion should be granted. Defendant will be
given an approximate 20-day extension. Pretrial Motions shall be filed by April 27, 2021.
       IT IS ORDERED:
       1.      Defendant's Motion to Extend Time to File Pretrial Motions [36] is granted.
Pretrial motions shall be filed on or before April 27, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between today’s date and April 27, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for
the reason defendant's counsel required additional time to adequately prepare the case, taking
into consideration due diligence of counsel, and the novelty and complexity of this case. The
failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 6th day of April, 2021.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
